DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Publication No.: US 2018/0180889 A1 of record, “Lee”) in view of Gollier et al (US Patent No.: US 11,054,622 B1, “Gollier”).
Regarding Claim 1, Lee discloses a HMD (Figures 2-3) having:
	A housing with an interior (Figure 2A, housing 20),
	At least one optical lens with a focal plane located in the interior of the housing at a focal point (Figure 3, optical lens 30; Paragraph 0065),
	At least one first polarizing filter with a first polarization direction and a second polarizing filter with a second polarization direction (Figure 3, second polarizing filter 250; Figure 6, first polarizing filter 114; Paragraph 0073), and
	At least one LCD unit (Figure 3, LCD unit 210; Figure 6, LCD unit 110 (not including first polarizing filter 114)),

	Wherein the first polarizing filter and/or the second polarizing filter is or are arranged at a distance from the focal plane (Figures 3 and 6, where at least the first polarizing filter 114 would be located at a distance from the focal plane; Paragraph 0065).
Lee fails to disclose that the second polarizing filter (22) is within the optical lens (15,17), or the second polarizing filter (22) has a curvature corresponding to the optical lens (15,17) and configured in such a way that the light rays L passing through the optical lens (15,17) pass perpendicularly through the second polarizing filter (22).
However, Gollier discloses a similar display where the second polarizing filter (22) is within the optical lens (15,17), or the second polarizing filter (22) has a curvature corresponding to the optical lens (15,17) and configured in such a way that the light rays L passing through the optical lens (15,17) pass perpendicularly through the second polarizing filter (22) (Gollier, Figure 5, second polarizing filter 116 is located within the optical lens 500 and is curved corresponding to the optical lens portion 504-1 to have light rays pass perpendicularly through the second polarizing filter 116; Column 4, l.35-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Lee to have a curved second polarizing filter as disclosed by Gollier. One would have been motivated to do so for the purpose of establishing a large field of view without increasing manufacturing processes (Gollier, Column 4, l. 20-25).

	Regarding Claim 2, Lee in view of Gollier discloses the HMD according to claim 1, characterized in that a separating gap is arranged between the LCD unit and the first polarizing filter and/or the second polarizing filter (Lee, Figure 3, a separating gap a+b is arranged between the LCD unit 210 and the second polarizing filter 250).

	Regarding Claim 4, Lee in view of Gollier discloses the HMD according to claim 1, characterized in that the at least one second polarizing filter is arranged on a side of the at least one optical lens facing the at least one LCD unit (Lee, Figure 3, second polarizing filter 250 is arranged on a side optical lens 30 that faces the LCD unit 210). 

	Regarding Claim 5, Lee in view of Gollier discloses the HMD according to claim 1, characterized in that a backlight is arranged on a side of the LCD unit facing away from the optical lens (Lee, Figures 3 and 6, where 

	Regarding Claim 6, Lee in view of Gollier discloses the HMD according to claim 1, characterized in that the first polarization direction and the second polarization direction are not the same, preferably rotate by 90° (Lee, Paragraph 0052 discloses that the second polarization direction is one of a first linear polarized light, whereas Paragraph 0073 discloses that the first polarization direction is one of a second linear polarized light, where Paragraph 00652 discloses that the first and second linear polarized lights are rotated by 90°, although it should be noted that the term “preferably” causes the rotation angle to be an optional limitation and so the limitation is not given any patentable weight). 

	Regarding Claim 7, Lee in view of Gollier discloses the HMD according to claim 1, characterized in that the interior of the housing is closed by the at least one optical lens (Lee, Figure 3 discloses the interior of the housing 20, where the optical lens 30 is at one end of the interior and so would have to close the interior of the housing).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Gollier in further view of Osterhout et al (US Publication No.: US 2014/0063055 A1 of record, “Osterhout”).
Regarding Claim 8, Lee in view of Gollier discloses the HMD according to claim 1.
Lee fails to disclose that the HMD has at least a protection class IP4X against foreign bodies and/or a protection against water of at least IPX4.
However, Osterhout discloses a similar HMD where the HMD has at least a protection class IP4X against foreign bodies and/or a protection against water of at least IPX4 (Osterhout, Paragraph 0618 discloses the HMD being waterproof to 3ft depth which implies a protection class of IPX7 which is greater than that of IPX4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the HMD as disclosed by Lee to have it be waterproof as disclosed by Osterhout. One . 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Gollier in further view of Zamperla (US Publication No.: US 2019/0321735 A1 of record). 
Regarding Claim 9, Lee in view of Gollier discloses the HMD according to claim 1.
Lee fails to disclose an amusement device, in particular an open-air amusement ride, a roller coaster, or a carousel with at least one HMD.
However, Zamperla discloses an amusement device, in particular an open-air amusement ride, a roller coaster, or a carousel with at least one HMD (Zamperla, Paragraph 0097; Figures 1-2 disclose a carousel-type open-air ride).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the HMD as disclosed by Lee to be included in an amusement device as disclosed by Zamperla. One would have been motivated to do so for the purpose of enhancing a ride experience using virtual reality to increase thrill (Zamperla, Paragraphs 0100-0103).

Regarding Claim 10, Lee in view of Gollier and Zamperla discloses the amusement device according to claim 9.
Lee fails to disclose that the HMD is connected to the amusement device via a wired interface, or that the HMD is connected to the amusement device via a wireless interface.
However, Zamperla discloses a similar HMD where the HMD is connected to the amusement device via a wired interface, or that the HMD is connected to the amusement device via a wireless interface (Zamperla, Paragraph s 0094-0103 disclose a wireless connection). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the HMD as disclosed by Lee to be included in an amusement device via a wireless connection as disclosed by Zamperla. One would have been motivated to do so for the purpose of enhancing a ride experience using virtual reality to increase thrill (Zamperla, Paragraphs 0100-0103).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871